Name: Commission Regulation (EEC) No 1874/91 of 28 June 1991 fixing for the 1991/92 marketing year the components intended to ensure protection of the processing industry in the cereals and rice sector in trade between Spain and the Community of Ten
 Type: Regulation
 Subject Matter: trade policy;  industrial structures and policy;  plant product
 Date Published: nan

 29 . 6 . 91 Official Journal of the European Communities No L 168/63 COMMISSION REGULATION (EEC) No 1874/91 of 28 June 1991 fixing for the 1991/92 marketing year the components intended to ensure protection of the processing industry in the cereals and rice sector in trade between Spain and the Community of Ten HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 487/86 of 25 February 1986 laying down general rules for the components intended to ensure protection of the processing industry in the cereals and rice sector and fixing those relating to Spain ('), and in particular Article 1 (3) thereof, Whereas Article 78 (3) of the Act of Accession lays down that the protection components must be gradually eliminated by reducing the basic component by 1 2,5 % at the beginning of each of the eight marketing years following accession ; whereas each reduction must take effect from the beginning of the marketing year of the product in question ; Whereas the fixed components applicable in trade between Spain and the Community of Ten must be fixed in the cereals and rice sector for the 1991 /92 marketing year, Article 1 For the products covered by Council Regulations (EEC) No 2727US (2) and (EEC) No 1418/76 (3), the components intended to ensure protection of the processing industry as referred to in Article 78 of the Act of Accession and levied on imports into the Community of Ten from Spain and on imports into Spain from the Community of Ten are fixed in the Annex hereto for the 1991 /92 marketing year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1991 as regards the products covered by Regulation (EEC) No 2727/75 and from 1 September 1991 as regards the products covered by Regulation (EEC) No 1418/76. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 166, 25. 11 . 1976, p. 1 .(') OJ No L 54, 1 . 3 . 1986, p. 14. No L 168/64 Official Journal of the European Communities 29 . 6 . 91 ANNEX (ECU/tonne) CN code Description Components fixed Community of Ten Spain 0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh or dried, whether or not sliced or in the form of pellets ; sago pith : 0714 10  Manioc (cassava) : \ 0714 10 10   Pellets of flour and meal   Other : 0,76 0,76 0714 10 91    Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 0714 10 99    Other 0,76 0,76 0714 90  Other :   Arrowroot, salep and similar roots and tubers with high starch content : 0714 90 11    Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 0714 90 19    Other 0,76 0,76 1006 30  Semi-milled or wholly milled rice, whether or not polished or glazed :   Semi-milled rice :    Parboiled : 1006 30 21     Round grain 3,26 3,26 1006 30 23     Medium grain     Long grain : 3,24 3,24 1006 30 25      Of a length/width ratio greater than 2 but less than 3 3,24 3,24 1006 30 27 _____ Of a length/width ratio equal to or greater than 3    Other : 3,24 3,24 1006 30 42     Round grain 3,26 3,26 1006 30 44     Medium grain     Long grain : 3,24 3,24 1006 30 46      Of a length/width ratio greater than 2 but less than 3 3,24 3,24 1006 30 48      Of a length/width ratio equal to or greater than 3   Wholly milled rice :    Parboiled : 3,24 3,24 1006 30 61     Round grain 3,48 3,48 1006 30 63     Medium grain     Long grain : 3,48 3,48 k 1006 30 65      Of a length/width ratio greater than 2 but less than 3 3,48 3,48 1006 30 67      Of a length/width ratio equal to or greater than 3 3,48 3,48 29 . 6. 91 Official Journal of the European Communities No L 168/65 (ECU/tonne) CN code Description Components fixed Community of Ten Spain 1006 30 92 1006 30 94 1006 30 96 1006 30 98    Other :     Round grain _ _ _ _ Medium grain     Long grain :      Of a length/width ratio greater than 2 but less than 3      Of a length/width ratio equal to or greater than 3 3,48 3,48 3,48 3,48 3,48 3,48 3,48 3,48 1101 00 00 Wheat or meslin flour 5,67 5,67 1102 1102 10 00 1102 20 1102 20 10 1102 20 90 1102 30 00 1102 90 1102 90 10 1102 90 30 1102 90 90 Cereal flours other than of wheat or meslin :  Rye flour  Maize (corn) flour :   Of a fat content not exceeding 1,5 by weight   Other  Rice flour  Other :   Barley flour   Oat flour   Other 5,67 1,51 0,76 0,76 1,51 1,51 0,76 5,67 1,51 0,76 0,76 1,51 1,51 0,76 1103 1103 11 1103 11 10 1103 11 90 1103 12 00 1103 13 1103 13 11 1103 13 19 1103 13 90 1103 14 00 1103 19 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 1103 29 10 1103 29 20 1103 29 30 1103 29 40 1103 29 50 1103 29 90 Cereal groats , meal and pellets (') :  Groats and meal :   Of wheat :    Durum wheat    Common wheat and spelt   Of oats   Of maize (corn) :    Of a fat content not exceeding 1 ,5 % by weight :     For the brewing industry     Other    Other   Of rice   Of other cereals :    Of rye    Of barley    Other  Pellets :   Of wheat   Of other cereals :    Of rye    Of barley    Of oats    Of maize    Of rice    Other 5,67 5,67 1,51 1,51 1,51 0,76 0,76 1,51 1,51 0,76 1,51 1,51 1,51 1,51 1,51 0,76 0,76 5,67 5,67 1,51 1,51 1,51 0,76 0,76 1,51 1,51 0,76 1,51 1,51 1,51 1,51 1,51 0,76 0,76 No L 168/66 Official Journal of the European Communities 29 . 6 . 91 (ECU/tonne) Components fixed CN code Description Community of Ten Spain Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading No 1006 ; germ of cereals, whole, rolled, flaked or ground :  Rolled or flaked grains :   Of barley :    Rolled    Flaked   Of oats :    Rolled Flaked   Of other cereals :    Of wheat    Of rye    Of maize .    Other :     Flaked rice     Other  Other worked grains (for example, hulled, pearled, sliced or kibbled) :   Of barley :    Hulled (shelled or husked) 0,76 1,51 0,76 1,51 1,51 1,51 1,51 1,51 1,51 0,76 1,51 0,76 1,51 1,51 1,51 1,51 1,51 1,51    Hulled and sliced or kibbled ('Griitze or 'grutten )    Pearled    Not otherwise worked than kibbled   Of oats :    Hulled (shelled or husked) 1104 110411 1104 11 10 1104 11 90 1104 12 1104 12 10 1104 1290 1104 19 110419 10 1104 19 30 110419 50 1104 19 91 1104 19 99 1104 21 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 1104 23 10 1104 23 30 1104 23 90 1104 29 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 1104 30 10 1104 30 90    Hulled and sliced or kibbled ('Grutze or 'grutten ) 0,76 0,76 1,51 0,76 0,76 0,76 0,76 0,76 0,76 0,76 0,76 0,76 0,76 1,51 0,76 0,76 0,76 0,76 0,76 0,76 0,76 0,76    Pearled    Not otherwise worked than kibbled   Of maize :    Hulled (shelled or husked) whether or not sliced or kibbled    Pearled    Not otherwise worked than kibbled   Of other cereals :    Hulled (shelled or husked), whether or not sliced or kibbled    Of wheat     Of rye     Other    Pearled :     Of wheat     Of rye     Other    Not otherwise worked than kibbled :     Of wheat     Of rye     Other  Germ of cereals, whole, rolled, flaked or ground :   Of wheat   Of other cereals 0,76 0,76 0,76 0,76 0,76 0,76 0,76 0,76 0,76 1,51 1,51 0,76 0,76 0,76 0,76 0,76 0,76 0,76 0,76 0,76 1,51 1,51 No L 168 /6729 . 6. 91 Official Journal of the European Communities (ECU/tonm) CN code Description Components fixed Community of Ten Spain 1106 Flour and meal of the dried leguminous vegetables of heading No 0713, of sago or of roots or tubers of heading No 0714 ; flour, meal and powder of the products of Chapter 8 : 1106 20  Flour and meal of sago, roots or tubers of heading No 0714 : || 1106 20 10   Denatured   Other : 0,76 0,76 1106 20 91    For the manufacture of starches 5,14 5,14 1106 20 99  Other 5,14 5,14 1107 Malt, whether or not roasted : 1107 10  Not roasted :   Of wheat : 1107 10 11    In the form of flour 2,72 2,72 1107 10 19    Other   Other : 2,72 2,72 1107 1091    In the form of flour 2,72 2,72 110710 99    Other 2,72 2,72 1107 20 00  Roasted 2,72 2,72 1108 Starches ; inulin  Starches : 1108 11 00   Wheat starch 5,14 5,14 1108 1200   Maize (corn) starch 5,14 5,14 1108 13 00   Potato starch (cassava) starch 5,14 5,14 1108 14 00   Manioc 5,14 5,14 1108 19   Other starches : I 1108 19 10    Rice starch 7,71 7,71 1108 19 90    Other 5,14 5,14 1109 00 00 Wheat gluten, whether or not dried 45,34 45,34 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose , in solid form ; sugar syrups not containing added flavouring or colouring matter ; arti ­ ficial honey, whether or not mixed with natural honey ; caramel : 1702 30  Glucose and glucose syrup, not containing in the dry state less than 20 % by weight of fructose : Other : _ _ _ Other : 1702 30 91     White crystalline powder, whether or not agglomerated 24,18 24,18 1702 30 99     Other 16,62 16,62 1702 40  Glucose and glucose syrup, containing in tfye dry state at least 20 % but less . than 50 % by weight of fructose : 1702 40 90   Other 16,62 16,62 1702 90  Other, including invert sugar : 1702 90 50   Maltodextrine and maltodextrine syrup Sugars and molasses, caramelized :    Other : 16,62 16,62 1702 90 75     In the form of powder, whether or not agglomerated 24,18 24,18 1702 90 79     Other 16,62 16,62 No L 168/68 Official Journal of the European Communities 29 . 6 . 91 (ECU/tonne) CN code Description Components fixed Community of Ten Spain 2106 Food preparations not elsewhere specified or included : I 2106 90  Other   Syrups of sugar, flavoured or with added colourings : Other : 2106 90 55 _ _ _ _ Glucose syrup and maltodextrine 16,62 16,62 2302 Bran, sharps and other residues, whether or not in the form of pellets, derived from the sifting, milling or other working of cereals or of leguminous plants : 2302 10  Of maize (corn) : \ 2302 10 10   With a starch content not exceeding 35 % by weight 1,50 1,50 2302 10 90   Other 1,50 1,50 2302 20  Of rice : 2302 20 10   With a starch content not exceeding 35 % by weight 1,50 1,50 2302 20 90   Other 1,50 1,50 2302 30  Of wheat : 2302 30 10   Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 1,50 1,50 2302 30 90   Other 1,50 1,50 2302 40  Of other cereals : 2302 40 10   Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through the sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % 1,50 1,50 2302 40 90   Other 1,50 1,50 2303 Residues of starch manufacture and similar residues, beet-pulp, bagasse and other waste of sugar manufacture , brewing or distilling dregs and waste , whether or not in the form of pellets : 2303 10  Residues of starch manufacture and similar residues :   Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry produc t : 2303 10 11    Exceeding 40 % by weight 45,34 45,34 2309 Preparations of a kind used in animal feeding : 2309 10  Dog or cat food, put up for retail sale :   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :    Containing starch, glucose, glucose syrup, maltodextrifne or maltodextrine syrup :     Containing no starch or containing 10 % or less by weight of starch : 2309 10 11      Containing no milk products or containing less than 10 % by weight of such products 2,72 2,72 29 . 6. 91 Official Journal of the European Communities No L 168/69 (ECU/tonne) l Components fixed CN code Description Community of Ten Spain 2309 10 13      Containing not less than 10 % but less than 50 % by weight of milk products Containing more than 10 % but not more than 30 % by weight of starch : 2,72 2,72 2309 10 31      Containing no milk products or containing less than 10 % by weight of such products 2,72 2,72 2309 10 33      Containing not less than 10 % but less than 50 % by weight of milk products     Containing more 30 % by weight of starch : 2,72 2,72 2309 10 51      Containing no milk products or containing less than 10 % by weight of such products 2,72 2,72 2309 10 53      Containing not less than 10 % but less than 50 % by weight of milk products 2,72 2,72 2309 90  Other : Other :    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99 , 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :     Containing starch, glucose, glucose syrup, maltodextrine or maltodex ­ trine syrup :      Containing no starch or containing 10 % or less by weight of starch : 2309 90 31       Containing no milk products or containing less than 10 % by weight of such products 2,72 2,72 2309 90 33       Containing not less than 10 % but less than 50 % by weight of milk products _____ Containing more than 10 % but not more than 30 % by weight of starch : 2,72 2,72 2309 90 41       Containing no milk products or containing less than 10 % by weight of such products 2,72 2,72 2309 90 43       Containing not less than 10 % but less than 50 % by weight of milk products      Containing more than 30 % by weight of starch : 2,72 2,72 2309 90 51 ______ Containing no milk products or containing less than 10 % by weight of such products 2,72 2,72 2309 90 53       Containing not less than 10 % but less than 50 % by weight of milk products 2,72 2,72 (') In order to distinguish between products falling within subheading 1101 00 00 and heading Nos 1102, 1103 and 1104 of the combined nomenclature on the one hand, and within subheadings 2302 10 to 2302 40 on the other, those products shall be considered as falling within subheadings 1101 00 00 and heading Nos 1102, 1103 and 1104 which simultaneously have :  a starch content (determined by the modified Ewers polarimetric method) of more than 45 % (by weight) calculated on the dry product,  an ash content (by weight) calculated on the dry product (after deduction of any added minerals) or 1,6 % or less for rice, 2,5 % less for wheat or rye, 3 % or less for barley, 4 % or less for buckwheat, 5 % or less for oats and 2 % or less for the other cereals . Germ of cereals, whole , rolled, flaked or ground, falls in all cases within subheading 1101 00 00 and heading No 1102.